United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                      September 5, 2006

                                                                 Charles R. Fulbruge III
                                No. 05-51353                             Clerk
                              Summary Calendar




UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,
versus

SANTIAGO ANGUIANO,

                                           Defendant-Appellant.



                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                           No. 5:04-CR-371-1
                         --------------------



Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

      Santiago Anguiano pleaded guilty, pursuant to a written plea

agreement, of conspiracy to possess with intent to distribute

100 kilograms or more of marihuana.          He argues on appeal that the

government agreed in the plea agreement to withdraw its request

that the sentence be enhanced pursuant to 21 U.S.C. § 841(b)(1)(B)

based on his prior drug felony convictions and that the district



      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circum-
stances set forth in 5TH CIR. R. 47.5.4.
court and the government violated the plea agreement when the court

increased his sentence pursuant to the sentencing guidelines based

on those convictions.    There is, however, no evidence in the record

to support an objectively reasonable understanding by Anguiano that

the plea agreement precluded guideline enhancements based on the

convictions.     See United States v. Chagra, 957 F.2d 192, 194 (5th

Cir. 1992).

     Anguiano contends the district court erred in using his prior

drug convictions to calculate his guideline sentencing range be-

cause 21 U.S.C. § 851 requires the government to file an informa-

tion stating that the convictions would be relied on to increase

his sentence. He further argues that the court erroneously regard-

ed the sentencing guidelines as mandatory, rather than advisory,

and that his sentence is unconstitutional under United States v.

Booker, 543 U.S. 220 (2005).

     The plea agreement included a provision in which Angiano

waived his right to appeal his sentence on any ground other than

ineffective assistance of counsel or prosecutorial misconduct. Be-

cause the government has invoked the appeal waiver, because Anguia-

no does not contend that the waiver was not made knowingly or vol-

untarily, and because his arguments fall within the scope of the

waiver, we are barred from considering these issues.      See United

States v. Story, 439 F.3d 226, 230-31 (5th Cir. 2006); United

States v. McKinney, 406 F.3d 744, 746 (5th Cir. 2005).

     AFFIRMED.

                                   2